EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Braier on 6/9/2022.

The application has been amended as follows: 
Claim 4, line 10, after “as described” and before “and n” delete “above);” and insert “above;”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Honda (US 2016/0017095) discloses an active-energy-ray-curable resin and a gas barrier laminate comprising a cured product of the resin [0001]. The gas barrier laminate comprises a base material layer and a gas barrier layer, wherein the latter comprises the cured resin [0029]. The resin comprises the reaction product between (A) m- or p-xylylenediamine and (B) an unsaturated carboxylic acid represented by formula (2) (which is the same as present formula (1)), and further comprises (C) a (meth)acrylic acid-based compound having at least one glycidyl or isocyanate group [0016-0019].
Honda is silent with regard to a phosphoric acid derivative (D) as presently claimed and a content of (C) and (X) as presently claimed.

Aiba (US 2011/0236674) discloses a gas barrier laminate comprising an organic layer disposed on inorganic layer, wherein adhesion between the layers is improved to provide further improved barrier properties [0003; 0008-0010]. The organic layer contains a polymerizable acidic compound, which improves the adhesion between the layers [0049]. Such a compound includes a phosphoric acid (meth)acrylate [0052].
Aiba is silent with regard to a reaction product (X) as presently claimed.

Morozumi (US 2013/0136936) discloses a gas barrier laminate comprising a base material, a resin layer, and an inorganic oxide layer [0004-0005]. The resin layer comprises a phosphoric acid acrylate as an additive to improve the smoothness of the resin layer, which further improves the gas barrier properties [0035; 0037].
Morozumi is silent with regard to a reaction product (X) as presently claimed.
 
Honda discloses a reaction mixture comprising the reaction product of components (A) and (B) and component (C) (see, e.g., the example Resin Composition A wherein components (A) and (B) are first reacted and subsequently component (C) is added and reacted with the initial reaction product [0129]). To meet the claimed requirements of a composition comprising reaction product (X), component (C), and component (D), one of ordinary skill in the art would have to be motivated to add component (D) to such a reaction mixture. The prior art does not suggest such a combination. Honda fails to disclose additional monomers, including a phosphoric acid derivative as claimed, are suitable for creating a resin according to its invention. Additionally, neither Aiba nor Morozumi disclose a reaction mixture that is similar to that disclosed by Honda. Therefore, there is no motivation or reasonable expectation of success, at combining the component (D) into the reaction mixture taught by Honda. It is not clear exactly what reaction product would result and it is not clear a resin according to Honda’s invention would result. Instead, the references suggest adding the component (D) to the product resulting from the reaction between reaction product (X) and component (C) (e.g., Honda’s Resin Composition A), which provides a two-component mixture, not a three-component mixture as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787